t c memo united_states tax_court kaing chin and hae kyung baek petitioners v commissioner of internal revenue respondent docket no filed date sang i lee for petitioners alan h cooper and lauren mark for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine respondent’s determinations as to their federal_income_tax as to that year respondent determined in the notice_of_deficiency that petitioners were liable for a dollar_figure deficiency and a dollar_figure accuracy-related_penalty under sec_6662 the deficiency and penalty stemmed from respondent’s determination that petitioners’ gross_income for included dollar_figure of unreported gross_receipts received by k c international co kc the sole_proprietorship of petitioner kaing chin baek baek respondent determined the presence and amount of this unreported income from information that he received from third parties stating that baek had on each of various days made deposits totaling at least dollar_figure into kc’s business checking account kc account during this proceeding respondent obtained the bank statements of the kc account spoke to baek or his counsel and conceded at the start of trial that none of the proceeds of the referenced deposits were includable in petitioners’ gross_income as they were received by baek in repayment of funds given to byung chen yoo yoo respondent now notes that the cash deposited into the kc account during dollar_figure exceeds the amount drawn on checks payable from that account to yoo or to one of his businesses dollar_figure by dollar_figure and argues that the dollar_figure is taxable to petitioners unless they prove to the contrary respondent conceded at the start of trial that petitioners’ unreported income for is no greater than dollar_figure and that the deficiency and accuracy-related_penalty section references are to the applicable versions of the internal_revenue_code determined in the notice_of_deficiency must be reduced accordingly we decide whether petitioners’ gross_income includes the dollar_figure just mentioned we hold it does not on the basis of this holding we also hold without further discussion that petitioners have no understatement for that year and hence that they are not liable for the accuracy-related_penalty determined by respondent findings_of_fact some facts were stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioners husband and wife resided in diamond bar california when their petition to this court was filed they filed a joint federal_income_tax return return that reported that baek’s wife had during that year received dollar_figure of income they did not report on their return any income received by baek before baek operated a sole_proprietorship kc that exported sportswear to japan during kc did not export any merchandise to japan and kc did not receive any income petitioners reported on their schedule c profit or loss from business sole_proprietorship that kc’s gross_receipts and expenses for were both zero and that kc continued as of the end of to hold dollar_figure of inventory that it held as of the beginning of that year baek maintained the kc account from before until date when the account was closed during baek deposited into the kc account cash totaling dollar_figure baek obtained most of this cash from yoo as repayment of funds that yoo received through checks drawn on the kc account before and during yoo and baek were involved in a check kiting scheme under which they obtained cash by floating checks written on the kc account pursuant to this scheme baek during wrote a total of dollar_figure in checks on the kc account to either yoo or to one of yoo’s businesses baek also wrote to other individuals or entities checks drawn on the kc account and he caused those funds to be received by yoo as well on each day that a check was received from baek yoo attempted to and usually did cash that check at a bank that was different from the bank that serviced the kc account kc bank before the kc bank processed baek’s check for payment a time that was typically the day after yoo cashed the check at the other bank but on account of weekends and holidays was sometime sec_3 or days yoo usually gave baek cash equal to the amount of the check by cashing a check drawn on yoo’s account during yoo cashed at least checks totaling dollar_figure that were drawn on his account and he gave most of those proceeds to baek who in turn deposited the proceeds into the kc account as to dollar_figure that was deposited into the kc account during but was not received from yoo baek received that cash by cashing at a check cashing establishment establishment a check payable on the kc account to the establishment or to cash baek immediately deposited most of the proceeds of those checks into the kc account so that other checks from the kc account would be covered for payment opinion respondent argues primarily that the dollar_figure is taxable to petitioners as compensation that yoo paid to baek during the operation of kc’s export business respondent argues alternatively that the dollar_figure is taxable to petitioners because they have failed to prove otherwise petitioners argue primarily that the dollar_figure is not taxable to them in that it consists of cash that baek received from yoo in repayment of funds drawn by him from the kc account and cash that baek received from his cashing of checks at the establishment petitioners argue alternatively that respondent bears the burden_of_proof and that he has failed to carry this burden we decide this case on the basis of the primary argument and need not and do not decide the parties’ dispute as to who bears the burden_of_proof we note however that the court_of_appeals for the ninth circuit the court to which an appeal of this case lies has held repeatedly that respondent’s determination in a notice_of_deficiency loses its presumption of correctness when it is arbitrary and excessive eg 250_f3d_696 9th cir affg in part revg in part and remanding tcmemo_1997_461 243_f3d_1145 9th cir revg estate of kaufman v commissioner tcmemo_1999_119 266_f2d_5 9th cir remanding tcmemo_1957_172 that a notice_of_deficiency may be arbitrary and excessive when it contains a valuation that respondent abandons eg morrissey v commissioner supra pincite9 and that here respondent at trial conceded in full his sole determination in the notice_of_deficiency that each day’s deposits totaling dollar_figure or more constituted unreported gross_receipts of kc as to the primary argument the evidentiary record before us is scant the parties stipulated minimal facts and exhibits and petitioners at trial called the only two witnesses baek and yoo whose testimony was brief on direct examination and even briefer on cross-examination we find however that yoo did not pay the dollar_figure to baek as compensation received in the operation of kc’s export business that business was not even in operation during we also find that baek received the dollar_figure from nontaxable sources in addition to the dollar_figure that was paid to baek by yoo in repayment of the checks written to yoo or to yoo’s businesses the dollar_figure of deposits into the kc account of which the dollar_figure is part included most of the dollar_figure that was received from the checks cashed by beak at the establishment and other_amounts that yoo gave baek in repayment of funds that baek either directly or indirectly caused to be received by yoo we hold for petitioners all arguments in this case have been considered and those arguments not discussed herein have been found to be without merit or inapplicable to our decision decision will be entered for petitioners
